Kevin Kerr, OSB #080934
kevinkerr@schneiderlaw.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


      JASON ALLEN SLAVEY,                                                      2:18-cv-02056-AA
             Plaintiff,
                                                                    ORDER FOR ATTORNEY
           v.                                                  FEES UNDER 42 U.S.C. § 406(b)

      COMMISSIONER OF SOCIAL SECURITY,
            Defendant.



         After considering Plaintiff’s Unopposed Motion, Plaintiff’s Motion is hereby granted as

follows: Kevin Kerr is allowed an attorney’s fee under the Social Security Act, 42 U.S.C. § 406(b),

in the amount of $16,632.75, out of which Plaintiff shall be refunded the $4,306.23 already

received by counsel under the Equal Access to Justice Act.

         Any funds withheld by the Commissioner in anticipation of an order under Section

406(b), less an administrative assessment pursuant to 42 US.C. 406(d), may be paid to NW

Disability benefits, LLC dba Kerr Robichaux & Carroll (TID XX-XXXXXXX), 1 PO Box 14490,

Portland, OR 97293, consistent with this order.

///

///


1
    Formerly known as Schneider Kerr & Robichaux.
            27th day of ____________________,
Dated this _______            May             2021.




                                       /s/Ann Aiken
                                      ________________________________
                                      Ann Aiken
                                      Judge, United States District Court
